Title: To George Washington from Edward Newenham, c.3 November 1794
From: Newenham, Edward
To: Washington, George


        
          Dear Sir
          [c.3 November 1794]
        
        It is in my mind an Age since I had the Honor of a Letter from you—I have often wrote by Different Conveyences—I hope some have arrived Safe, to shew Your Excellency that my Personal Respect & Regard can only End with my Life.
        In the present Critical Situation of Affairs in Europe, & respected America, I cannot Expect a Line of Politics or Even opinions from you, as the miscarriage or opening of Letters might be disagreable to you—but in my Situation, I can Speak my Mind.
        By Judgement—by affection—I have been & Shall Continue a Freind to the Liberties, Happiness, & Prosperity of the United States of North America, therefore I am much—Very Much Alarmed at reading Extracts of Letters from America of Some Insurrections against the Decrees & Laws of Congress, & that their Political Saviour is once more to take the Feild, to save his Country; may Providence Protect you—and may the Insurgents be soon Quelld, & Peace restord—do these deluded People imagine that their Country can be protected, the Laws Supported, or give them their due Weight & Consequence in the opinion of other Nations, if they oppose, instead of Supporting, the Government, that gave them, & now wishes to Support, their Liberties—Had you & your Fellow Soldiers given up the Contest against Great Brittain, these Settlers would have been a Subordinate Colony to Canada, & they would have been fixed as a forlorn Barrier

between Canada & the Indians; their Dissentions will prevent the Growth & Encrease of your States, & as bad men are found in Every Country, I fear, they may find Men, weak & wicked Enough in the rest of the Continent to join them—Should Such miscreants appear, I ardently Pray, that they may Suffer Instant Punishment—there are wretches from these Kingdoms now Seeking an Asylum in America, who would join the Enemies of Good Government in your Country—Watch them—& make them instantly abandon your Country, for belive me, they never were freinds to you—your Independance, or your Country—they Pretended to be such, & only opposed the Government in Ireland, in order to make themselves of Sufficient Consequence to be bribd by Some Employment—Such Men have been the Curse of this Country—at this Awfull Crisis—Men, the most, Inverate to the French Republic, appear its freinds & Supporters—only to be bought off.
        I have seen so much of this Duplicity in mankind, that I am doubtfull of most Men—I had a high opinion, personal regard & public Respect for a few Members of the Irish Parliament—one of these few (Mr Brownlow) died a few Days agoe—he has left few Equals—there Still remains 3 or 4, to whom I would give my Confidence.
        a Son of mine who was Captain in the first National Guards at Marsailles, & who was a Sanguine freind to the first Revolution has been in this Kingdom these 9 Months; he was well Established in the Mercantile Line in France, but forfeited all, because he could not approve of Such Men as Robertspiere, he lost all the fortune (& which was the Utmost I Could give him) I Gave him & all he had acquired—I flatter myself, that a Darling Daughter (married to Mr Folsch Consul for Sweden) is Still alive with her 5 Children at Marsailles—but I have not heard of or from her these 9 Months; Being Married to a Swede, her Life may have been Saved amidst the Massacres—Mr Jay has wrote to Marsailles to Enquire for her.
        In this Kingdom, the present opposition Party, (who had been hitherto (Gratten excepted) the most Subservient Court Slaves) are now offering themselves at the Lowest Market Price, for the Nation have no dependance on, or Confidence in, them—Government in both Kingdoms is as Strongly Supported, as any Government ever was—it is astonishing the Number of Men,

that have been recruited here Since august 1793—no Less than 57500—our Number of Regiments of Foot on the united Establishment of both Kingdoms were only 77, the Number now is 119 besides all the Fensibles & County Corps, & the Militia of both Kingdoms—the three Latter descriptions are not to Leave their respective Countries, almost all the rest are gone or going abroad—by accident one Regiment of our Light Horse has been in Rome these 9 Months—Lately I receivd a Letter from Italy giving an account of the Horse Sent by the King of Naples to his Brother of Sardinia—the Horses so weak, that they could not go more than 2 miles an hour, & the Men not half trained, & badly Armed—that their officers are ignorant Nobles incapable of disciplining a file of Men—that Letter further States, that the French were at Least 58,000 Strong in that part of Italy that joins the State of Genoa, besides their Army in Piedmont—that it is thought the Grand Duke of Tuscany will open Leghorn to them—That Paoli is gaining the affections of all the Corsicans by the Mildness of his Government—Corsica in the hands of the English may afford Protection to your Ships against the Barbary States.
        all is Anxiety in England (at this moment) for the safe Arrival of 3 Sail of the Line expected from the Mediteranean, among them is the Commerce of Marsailles, & there is another Squadron of 3 ships of the Line expected with upwards of 100 Merchant Ships from all Parts of the Mediteranean—much of the Credit of England depends on these two Grand Objects, as it is reported, that the Brest Fleet is out & 29 Sail of the Line in good order—& the Chief Fleet of England is in Harbour; were the French to Capture these two Fleets, it would repay all the lost at Toulon, & also what they Lost with Lord Howe.
        The Greatest Variety of weather, that my Memory can recollect, has occurred in this Kingdom within these 4 Months; it appears to me, that the seasons of Vegitation & the fall of the Leaf, are much altered since 1769—This year has been abundant in Hay, Wheat & Potatoes, & Beef & Mutton & the Culls have been adequate; The Farmers are happy & pay their Rent in due Time—a few years Peace, would have made this Island—more flourishing—more Wealthy & more Industrious—but the war has impeded our progress—Some Species of Fish have much deserted our Coasts—the Turbot, the Soals & Haddock, but

the Herrings, Sprats & Macarell have Encreased, particularly Herrings.
        At this moment I am in my Library—Alone—with my Bottle of Claret before me, Drinking your Health, which, in Every Change or Circumstance has been my most Ardent & fervant Prayer that you may Long Enjoy—for years, I have laid Plans & regulations, for a few Weeks absence from this Island to pay my Sincere Respects at Mount Vernon but Law—Cursed Law, has prevented me—I am now Grown old, & by many accidents am not, as well as I might be from having a Good Constitution—Public Meetings & Private Duels have much injured my bones & frame—a Public Meeting, in which 373 fell through two floors (27 Killed & 95 wounded) Shook me much, as it opened former Wounds—yet, thou Great and Respected Character, it is not impossible (if I live) that I may spend 6 Months at Mount Vernon—if I can do so, I will—and I shall consider it as the Grandest Period of a Long Life.
      